DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10,12, 13, 14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al [US 2015/0008829] in view of King [US 2020/0323193]
Claim 1.    A modular bird deterrence device (the bird deterrent mechanism, see para [0073], comprising: a housing (the lighting fixture housing 320, see Fig. 3D, para  [0090]); at least one power source (the multiple electric power supply AC and DC, see Figs. 6, 10, 11, para [0070]); a master control module (the host/master light controller 700, see Fig. 7, para [0142, 0147]);
at least one slave module connected to the master control unit; wherein the at least one slave module is configured and arranged to provide instructions to the at least one slave module (the one or more slave light controllers 370 or lighting units 800a-c are connected to communicate with the master lighting unit or host controller 700 to .
But Lurie et al fails to disclose a scanning actuator is positioned said housing.  However, Lurie et al discloses the bird deterrent mechanism comprising an automated control to rotating lighting fixture/unit 210 with a light housing 220 includes cameras  or motion sensors for detecting animals or birds within the lighting area, see Figs. 1, 2a, para [0011, 0036, 0089, 0170, 0171]).
King suggests that the automatic animal detection and deterrent system has been preprogrammed with the training sequence for one or more target animals it can be placed in a running mode. The unit 10 is placed where it can monitor a target area wherein the target area is within the field of vision of the video camera (STEP 9). The unit 10 is turned on (STEP 10) and the animal identification software program is running (STEP 11). Images received by the video camera are transmitted to the CPU which is programmed with a scanning identification algorithm that scans the real time video images for the pre-programmed target animal of interest. The scanning continues until the target animal is in the field of view and the target animal image is identified by the program (STEP 12). The video images can be recorded if desired (STEP 14) while the deterrents are prepared for activation (STEP 15) and the target location is identified Lurie et al is operating functionally equivalent to the animal deterrent including a video camera to be programmed for scanning of one or more target animals within the field of vision of the video camera of King for accurately and reliability to capture and detect of animal or bird passing through the field of camera’s vision or lighting area/region more accurately and reliability.

Claim 2. The device of claim 1, wherein the at least one slave module is a light source module (the light sources 230a, 230b of one or more slave lighting units/controllers 730, see Figs. 2A, 7, 9, para [0150]).

Claim 5. The device of claim 1, wherein the at least one slave module is at least two modules (the slave lighting fixture unit 200 comprises a driver module 240, controller module 250, communications module 260, see Fig. 2A, para [0061]), and wherein one of the at least two modules is a light source module (the two light sources 230a, 230b, see Fig. 2A).



Claim 7.    The device of claim 1, wherein the at least one slave module includes a connector having at least two independent power connections and one communication connection (the system may utilize two or more power supplies or sources. The power sources may be AC and/or battery or ultracapacitor energy storage or energy generation system, see Figs. 6, 10, 11, para [0058, 0138, 0209]).

Claim 8.    A bird deterrence device (the bird deterrent mechanism, see para [0073], comprising: a housing (the lighting fixture housing 320, see Fig. 3D, para [0090]), the housing including: a top side portion; two side portions extending downward from the top portion on opposite sides thereof; a rear face portion extending from the top portion and disposed between the two side portions (the box-like light housing 310, see Figs. 3D, 4A); and
a bottom side portion disposed below the top side portion, the bottom side portion having an upward facing surface which includes at least two grooves extending there in from a front face of the housing towards the rear face portion (the box-like light housing 410 includes one support surface providing with sliding features from one side to the other, see Fig. 4B, para [0084, 0099]);

a scanning actuator to position said housing configured and arranged to operate independently upon receiving a command from the master control module; and at least one slave unit disposed in the housing and received within one of the at least one grooves (as the combination of the automatic rotating camera scanning between Lurie et al and King in respect to claim 1 above, and wherein each of the slave lighting units 800a-c housing includes a support surface to allow the lighting fixture to slide along the support with grooves, see Lurie et al, Figs. 4B, 8, para [0084], and wherein the programmable master lighting unit provides instructions to one or more slave lighting unit to rotating lighting fixture/unit and the scanning camera, see Lurie et al, para [0165, 0170]).

Claim 9.    The device of claim 8, wherein the rear face portion includes at least one opening to permit an electrical connection between the at least one slave unit and the
master controller (the one or more lighting controllers 730 or lighting units 800a-c may be wired or wireless communications with the master lighting unit via the gateway, see Figs. 7, 8, para [0150]).

Claim 10.    The device of claim 8, wherein the at least one slave unit is received in a chassis, the chassis is configured to be slidably received in one of the at least two grooves of the housing (the support surface allows the lighting fixture slide along the support with grooves for holding, see Figs. 4B, para [0084, 0115]).

Claim 12.    The device of claim 8, wherein the device is configured and arranged to have a second slave unit configured and arranged to directly interface and function with the master control unit (the second or more lighting units 800a-c are configured to communicate with the master lighting unit and/or host controller 700, see Figs. 7, 8, para [047, 0150, 0165]).

Claim 13.    The device of claim 8, further comprising a wireless communication module and a wireless operator control module (the host 700 device such as laptop computer, cellular, mobile device and/or PDA allows an operator to managing the lighting system, see Fig. 7, para [0147]), wherein the wireless operator control module is configured and arranged to function as a master controller over the master control unit (the wireless communications between the master lighting unit or host controller with the one or more slave lighting unit or peer-to-peer communications between the lighting units, see Figs. 7, 8, para [0147, 0164, 0165]).

Claim 14.    Lurie et al fails to disclose the at least one slave module is a laser module. However, Lurie et al disclose the lighting unit may have one or more light source 230a, 230b therein. The light source may be a plasma light source (may be a light emitting plasma (LEP) light source). Any other light sources known in the art may be used (e.g., light emitting diode (LED), high pressure sodium (HPS), or any type of gas discharge lamp (e.g., fluorescent lamp, inductive lighting, hollow cathode lamp, neon lamp, argon lamp, plasma lamp, xenon flash lamp), electron stimulated lamp, cathodoluminescence, 
King suggests that the animal deterrents, without limitation, can be sound devices, such as horns, sirens, and ultrasonic sound; light devices, such as flashing lights, strobe lights and laser lights; water spray devices, such as sprinklers, hoses, and water cannons; and compressed air used with projectiles, such as sand (see Figs. 1, 2, para [0017]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the deterrent laser lights of KIng for one of the standard lighting sources of Lurie et al for frightening the birds away and giving a user safety and peace of mind knowing of securing and investment safe from the predator animals or birds.

Claim 17.    The device of claim 8, wherein the at least one slave module is at least two modules, and wherein one of the at least two modules is a laser module (as the discussion of the laser lights between Lurie et al and King in respect to claim 14 above.

Claim 18.    The device of claim 17, wherein the other of the at least two modules is one of a camera module, a radar module, and a sensor module (the photo sensors, motion


Claim 3, 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al [US 2015/0008829] and King [US 2020/0323193] and further in view of Recker et al [US 2013/0063027]
Claim 3.    Lurie et al fails to disclose the light source module is received in the housing with a threaded connector. However, Lurie et al disclose the lighting unit may have one or more light source 230a, 230b therein. The light source may be a plasma light source (e.g., may be a light emitting plasma (LEP) light source). Any other light sources known in the art may be used (e.g., light emitting diode (LED), high pressure sodium (HPS), or any type of gas discharge lamp (e.g., fluorescent lamp, inductive lighting, hollow cathode lamp, neon lamp, argon lamp, plasma lamp, xenon flash lamp), electron stimulated lamp, cathodoluminescence, electron stimulated luminescence (ESL), incandescent lamp (e.g., carbon button lamp, incandescent light bump, halogen lamp, globar, Nernst lamp), electroluminescent (EL) lamp (e.g., LED, electroluminescent sheets, electroluminescent wires), or high-intensity discharge lamps (e.g., carbon arc lamps, ceramic discharge metal halide lamps. In some embodiments, the system may comprise a quartz glass bulb mounted within a waveguide (see Fig. 2A, para [0042]).
Recker et al suggests that the lighting system includes light source and motion sensor to automatically illuminate an area as a deterrent for animals, see para [0097]).  The wireless lighting system 1000 includes a wireless light bulb 1002 that can mechanically couple to any type of fixture 1004. The fixture 1004 can be any size, and type, etc. of lighting fixture that can include any size, shape, type, etc. of socket with which the wireless light bulb 1002 can physically connect. The fixture 1004 can include an Edison socket and the wireless light bulb 1002 can comprise a screw base or thread 2060 that can be physically coupled with the Edison socket of the fixture 1004 (see Figs. 10, 20, para [0138]). Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to utilize the light bulb with screw base or thread of Recker et al for the light bulb or lamp of Lurie et al and King for easily changing or replacing of the light bulb by a user, since the screw/thread light bulbs are standard and available in the lighting industries and markets.

Claim 4.    The device of claim 3, wherein the light source module is housed within a light source module housing having at least two heat sinks (the heat sinks 270a, 270b, see Fig. 2A, para [0066]).

Claim 11.    The device of claim 8 further comprising, a primary power source, a secondary power source (the system may utilize two or more power supplies or sources. The power sources may be AC and a battery or ultracapacitor energy storage or energy generation system, see Figs. 6,10,11, para [0058, 0138, 0209]).
But Lurie et al fails to disclose an emergency stop module which is configured and arranged to provide power from both the primary and secondary power source to the at least one slave unit in a first configuration and, configured and arranged to provide power only from the secondary power source in a second configuration.
Recker et al suggests that the wireless power source integrated into the lighting device allows the installation of the lighting device in any indoor or outdoor location where light may be desired without the need for a wired connection to an AC power source. In other embodiments there is a wired connection to an AC power source, but the wireless power source is used when advantageous, for example as a backup power source in an emergency or as an alternative power source to provide energy efficiency or cost savings (see para [0010]). The battery backup is built into AC powered recessed fixtures or down light assemblies for residential or industrial lighting. The battery backup can be switched over to if there is a dropout of AC power or some other characteristic is detected that makes AC power no longer desirable to use (brownout conditions, electrical surges, overvoltage conditions, voltage sag or flickers, line noise, frequency variations, switching transients, harmonic distortion, etc.) to the fixture for emergency or safety applications or for energy efficiency purposes (see Fig. 20, para [0258]). Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the second back-up battery for emergency situation of Recker et al for the secondary battery power of Lurie et al B and King as an un-interruption power system for preventing of lost power during an emergency condition or power outage.

Claim 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al [US 2015/0008829] and King [US 2020/0323193] and further in view of Recker et al [US 2013/0063027]
Recker et al in respect to claim 3 above, and the laser light between Lurie et al and King 1in respect to claim 14 above).

Claim 16. The device of claim 15, wherein the laser module is housed within a laser module housing having at least two heat sinks (the heat sinks 270a, 270b, see Fig. 2A, para [0066]).

Response to Arguments
Applicant’s arguments, see the response, filed 05/18/21 with respect to the rejection(s) of independent claims 1 and 8 under Lurie et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of King to make the rejection smoother based upon the amended new subject matter as of the scanning actuator.

Applicant’s arguments:
(A)	The presently claimed invention is an active bird control system where a targeting module scans for birds and actively deploys a bird deterrent in the direction of the detected birds. In response to a scan of the surrounding environment, a master controller directs the housing containing an active targeted bird repelling device 

(B)	The presently claimed invention is an active bird control system where a targeting module scans for birds. In response to the scan a master controller directs the housing containing an active targeted bird repelling device to target the device at the birds to be repelled. The claims have been amended to include this additional feature of the device.
The Recker reference is relied upon for disclosure relating to a motion detector light. However even if Recker is combined with Lurie, this does not remedy the lack of disclosure in the combination relating to an active targeted bird repelling device to target the device at the birds to be repelled.

(C)	The presently claimed invention is an active bird control system where a targeting module scans for birds. In response to the scan a master controller directs the housing containing an active targeted bird repelling device to target the device at the birds to be repelled. The claims have been amended to include this additional feature of the device.
The Chrysanthakopoulos reference is then relied upon for disclosure relating to a predator recognition bot, however even if Chrysanthakopoulos is combined with Lurie, this does not remedy the lack of disclosure in the combination relating to an active targeted bird repelling device to target the device at the birds to be repelled.


The Chrysanthakopoulos reference is then relied upon for disclosure relating to a predator recognition bot, however even if Chrysanthakopoulos is combined with Lurie, this does not remedy the lack of disclosure in the combination relating to an active targeted bird repelling device to target the device at the birds to be repelled.

Response to the arguments:
(A)	It is obvious to combine of the scanning camera or motion sensors systems between Lurie et al and King since both systems use camera, video camera, radar and/or motion sensors to detect animals/birds motion/movement within detection field which is scanned by the cameras and/or sensors, as discussed in claim 1 above.

(B)	As stated in section (A) above, and further it is obvious to combine of the animal/bird deterrents between Lurie et al and King and Recker because the mechanical lighting fixture/unit use of the light bulb with screw base or thread to securing the light bulb or lamp for easily changing or replacing of the light bulb by a user, since the screw/thread light bulbs are standard and available in the lighting industries and markets.

Lurie et al and King or Chrysanthakopoulos since the lighting for frightening the birds and to provide a user safety and peace of mind knowing of securing and investment safe from the predator animals or birds, without changing the scope of the animal/bird deterrent operating functions.

(D)	As stated in section (A) above, and further it is obvious to combine of the screw/thread mechanical for securing the light/bulb between Lurie et al and Recker and King or Chrysanthakopoulos in section (B) and claim 15 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miles Jr. et al discloses the airfield has an automated method of detecting airfield hazards, a camera and/or radar scans the area for obstacles. The results of the scan are output to a camera and/or radar imaging control device which interprets the results of the scan by comparing the scan to a stored scan with no obstacles. The results are output to a verification system where a directed imaging device is positioned so as to scan the potential hazard at a higher resolution.  The automatic airfield hazard clearing procedures may include a wildlife deterrence system. The wildlife deterrence system may be anything that will cause the wildlife to be deterred from remaining as an airfield hazard including ultrasound, bright lights, alarms, and loud reports.	[US 6,181,281]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephhone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.



/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
06/17/2021